at 3, ECF No. 9-3. Between August and October 2017, the rig was in an area hit by a number of

tropical storms and hurricanes. Compl. ¶ 12. In November 2017, Forward discovered that the

rig had suffered damage, compromising its structural stability. Id. ¶ 13. On December 3, 2017,

Forward hired Plaintiff to conduct a survey of the rig and to stabilize it. Id. ¶¶ 14–15. The

United States Coast Guard was notified of the rig’s condition, id. ¶ 17, and on December 14,

2017, the agency issued orders directing (1) that the rig be removed or made seaworthy within

ten days, id. ¶¶ 18–19; Compl. Ex. A, ECF No. 9-1, and (2) that 116,000 gallons of waste oil

onboard the rig be removed, id. ¶¶ 20–21; Compl. Ex. B, ECF No. 9-2.

       On December 16, 2017, Forward and Plaintiff entered into a pollution removal contract,

which was “conditioned on written assurances . . . of payment of [Plaintiff’s] fees and expenses”

by Forward or its underwriters. Compl. ¶ 23. On December 19, 2017, Defendant sent Forward a

copy of Forward’s excess liability policy, which listed an underlying primary pollution policy for

the rig. Id. ¶ 24. Plaintiff alleges that, on December 20, 2017, Defendant’s broker, Richard

Duarte, stated during a conference call with the U.S. Coast Guard, representatives of Forward

and Plaintiff, as well as other insurers and technical advisers, that primary pollution insurance

was in place for the rig. Id. ¶¶ 25–26.

       On December 26, 2017, Duarte emailed representatives of Plaintiff and Forward,

advising them that a primary pollution policy was in fact not available for the rig, and that

emergency pollution prevention and mitigation services would not be covered by insurance. Id.

¶ 31; Compl. Ex. D at 1, ECF No. 9-4. Nevertheless, on December 28, 2017, the deadline by

which Plaintiff had to mobilize to avoid imposition of damages and fines by the U.S. Coast

Guard, Plaintiff began pollution removal on the rig. Compl. ¶ 30. Because Forward had not

obtained the pollution insurance policy, Plaintiff was not paid. Id. ¶¶ 7, 31. On August 27,

                                                 2
2018, Forward assigned to Plaintiff its title and ownership of all claims for recovery against

Defendant; as consideration, Plaintiff agreed to refrain from taking legal action against Forward

for the more than $1.2 million in Plaintiff’s outstanding invoices. Id. ¶¶ 5–7, 32.

                                           DISCUSSION

    I.     Legal Standard

          Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early

enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). In deciding a Rule 12(c) motion, a court applies the same standard as that applicable to a

motion under Rule 12(b)(6). Sheppard v. Beerman, 18 F.3d 147, 150 (2d Cir. 1994). In order to

survive a Rule 12(c) motion, therefore, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court

must accept the allegations in the pleadings as true and draw all reasonable inferences in favor of

the non-movant. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

          In evaluating a Rule 12(c) motion, the court may consider only the complaint, documents

attached to the complaint, matters of which a court can take judicial notice, or documents that the

plaintiff knew about and relied upon in bringing suit. See Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 2002). A claim will not be dismissed on a motion for judgment on the

pleadings unless the court is satisfied that the complaint cannot state any set of facts that would

entitle plaintiff to relief. Sheppard, 18 F.3d at 150.

    II.    Analysis

             A. Common Law Pollution Salvage

          Plaintiff claims Defendant is liable for damages under a theory of common law pollution

                                                   3
salvage. Compl. ¶¶ 55–63.

         Marine salvage is the “service which is voluntarily rendered to a vessel needing

assistance, and is designed to relieve her from some distress or danger either present or to be

reasonably apprehended.” B.V. Bureau Wijsmuller v. United States, 702 F.2d 333, 339 (2d. Cir.

1983) (internal quotation marks and citation omitted). 1 “Three elements are necessary to a valid

salvage claim: 1. A marine peril. 2. Service voluntarily rendered when not required as an existing

duty or from a special contract. 3. Success in whole or in part, or that the service rendered

contributed to such success.” The Sabine, 101 U.S. 384, 384 (1879). “Suits for salvage may be

in rem against the property saved or the proceeds thereof, or in personam against the party at

whose request and for whose benefit the salvage service was performed.” Id. at 386.

         Defendant argues that suits for salvage brought in personam, as here, can only lie against

the vessel owner, and that Defendant, a marine insurer broker, cannot be held liable under such a

theory. Def. Mem. at 6, ECF No. 39-1. Plaintiff contends, however, that courts have extended

liability to non-vessel owners who have some “direct pecuniary interest” in the salvage. Pl.

Mem. at 4–6, ECF No. 47. Plaintiff argues that, as the rig’s insurance broker, Defendant is an

entity with a “direct pecuniary interest.” Id. The Court agrees.

         “It is well settled that a salvor’s remedy in personam is not confined to the legal

ownership of the property, but extends to one who has a direct pecuniary interest in its

preservation.” The G.L. 40, 66 F.2d 764, 766 (2d Cir. 1933) (citing United States v. Cornell

Steamboat Co., 202 U.S. 184, 193 (1906) (additional citations omitted)); Tice Towing Line v.


1
  The law of salvage originated to preserve property and promote commerce, and is unique in the Anglo-American
legal system. B.V. Bureau Wijsmuller, 702 F.2d at 337. “Chief Justice Marshall commented that when property on
land exposed to grave peril is saved by a volunteer, no remuneration is given. ‘Let precisely the same service, at
precisely the same hazard, [b]e rendered at sea, and a very ample reward will be bestowed in the courts of justice.’”
Id. (quoting Mason v. The Ship Blaireau, 6 U.S. (2 Cranch) 240, 266 (1804)).
                                                          4
James McWilliams Blue Line, 51 F.2d 243, 249 (S.D.N.Y. 1931), modified, 57 F.2d 183 (2d Cir.

1932) (holding the same); see also Cornell Steamboat, 202 U.S. at 193 (“[T]he remedy in

personam is not confined to the legal owner of the property saved, but extends to one who has a

direct pecuniary interest in such property.”).

        Moreover, insurers are considered parties with a pecuniary interest. In The G.L. 40, the

Second Circuit held that “[t]he insurer had a direct interest in the raising of the barge, requested

the [salvor] to perform the service, and is therefore liable in an action in personam by the salvor

to recover the value of the services.” 66 F.2d at 766; see also Cresci v. The Yacht, Billfisher, 874

F.2d 1550, 1551 (11th Cir. 1989) (observing that the insurer may have an interest in the saved

vessel); cf. Frankel v. Dravo Corp., 479 F. Supp. 55, 56 (D.D.C. 1979) (holding that mortgagee

of salvaged vessel would be liable for a salvage award).

        Here, Plaintiff alleges that Defendant, an insurance broker, failed to place an insurance

policy. See generally Compl. Taking all well-pleaded facts as true at this stage and drawing all

reasonable inference in favor of Plaintiff, the non-movant, the Court concludes that, had an

insurance policy been procured, the insurer would have had a direct pecuniary interest in the

timely salvage of the rig, because Plaintiff alleges that a delayed pollution salvage would have

subjected the rig and its insurer to additional fines and penalties from the U.S. Coast Guard. See,

e.g., id. ¶¶ 18–22.

        Moreover, Plaintiff alleges that Defendant negligently failed to obtain insurance for the

pollution salvage. Compl. ¶¶ 38–48. “It is well settled that a broker who negligently fails to

procure a policy stands in the shoes of the insurer and is liable to the insured.” Soho Generation

of New York, Inc. v. Tri-City Ins. Brokers, Inc., 683 N.Y.S.2d 31 (1998); Chandler v. H.E. Yerkes

& Assocs., Inc., 784 F. Supp. 119, 125 (S.D.N.Y. 1992) (collecting cases). It follows, then, that

                                                  5
Defendant stands in the place of the insurer, and that Defendant can be considered a party with

monetary interest in the salvage. Therefore, Plaintiff may bring an in personam pollution

salvage action against Defendant. 2

         Accordingly, Defendant’s motion for judgment on the pleadings on count five is

DENIED.

              B. Texas Statutory Claims

         Count six of the complaint alleges damages for violations of the Texas Insurance Code,

and count seven alleges damages for violations of the Texas Deceptive Trade Practices Act

(“DTPA”). Compl. ¶¶ 64–82. Defendant argues that Plaintiff, who is not a Texas resident, lacks

standing to bring either claim, because such claims are limited to Texas residents or activities

affecting a plaintiff in Texas. Def. Mem. at 7–10. For the reasons below, the Court grants

Defendant’s motion. The Court addresses the two claims in the order of the parties’ briefing on

the matter.

                      1. Texas Deceptive Trade Practices Act

         Plaintiff brings the DTPA claim both individually and as Forward’s assignee.

Compl. ¶ 62; see also Pl. Mem. at 6–10. Plaintiff is a Pennsylvania corporation, Compl. ¶ 3, and

Forward is a company organized under the laws of Texas, with a principal place of business

located in Texas, id. ¶ 4; see also id. ¶ 68.

         Courts have recognized that the DTPA is “directed at Texas consumers.” Deburro v.



2
  Defendant’s argument, raised for the first time in its reply, that Plaintiff should have sued under 33 U.S.C. § 2701
instead of common law salvage, Def. Reply at 3, ECF No. 52, is beside the point. “The authority of the federal
courts to resolve salvage disputes long has been a part of the ‘admiralty and maritime Jurisdiction’ referred to in
Article III, section 2 of the United States Constitution.” Jones v. Sea Tow Servs. Freeport NY Inc., 30 F.3d 360, 364
(2d Cir. 1994) (citing Mason, 6 U.S. (2 Cranch) at 249); see also Nat’l Labor Relations Bd. v. Star Color Plate
Serv., 843 F.2d 1507, 1510 n.3 (2d Cir. 1988) (rejecting a party’s “attempts to raise for the first time [a new
question] in its reply brief”).
                                                          6
Apple, Inc., No. 13 Ca. 784, 2013 WL 5917665, at *5 n.5 (W.D. Tex. Oct. 31, 2013). The

DTPA, therefore, applies to litigants who are Texas residents, located in Texas at the time of the

facts giving rise to suit, or affected by activities occurring in the state. See id.; Bass v. Hendrix,

931 F. Supp. 523, 536 (S.D. Tex. 1996) (holding that the DTPA does not apply to activities

which “took place in New York or Connecticut and were not directed toward a Texas resident”).

None of these scenarios applies to Plaintiff individually. Plaintiff is not a Texas resident and

sues over activities that occurred in the Gulf of Mexico. Compl. ¶¶ 3, 10. Because neither

Plaintiff nor the activities giving rise to the action is situated in Texas, the Court concludes that

Plaintiff lacks standing to bring a DTPA claim on its own behalf.

        Next, the Court considers whether Plaintiff may assert a DTPA claim as Forward’s

assignee. Because this suit is brought in diversity jurisdiction, the Court must follow the

substantive law of Texas. See Pearson v. Ne. Airlines, Inc., 307 F.2d 131, 133 (2d Cir.), on

reh’g, 309 F.2d 553 (2d Cir. 1962) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). And

under Texas law, “DTPA claims generally cannot be assigned by an aggrieved consumer to

someone else.” PPG Indus., Inc. v. JMB/Houston Centers Partners Ltd. P’ship, 146 S.W.3d 79,

92 (Tex. 2004); see also Charter Sch. Sols. v. GuideOne Mut. Ins. Co., 407 F. Supp. 3d 641, 654

(W.D. Tex. 2019) (“Plaintiff argues it was assigned the right to sue under the DTPA . . . . This

argument runs counter to Texas Supreme Court precedent[.]” (citing PGG Indus., 146 S.W.3d));

Montoya v. State Farm Mut. Auto. Ins. Co., No. 16-00005, 2016 WL 5942327, at *6 (W.D. Tex.

Oct. 12, 2016) (“[T]he Texas Supreme Court has declared that DTPA claims generally cannot be

assigned by an aggrieved consumer to someone else because the cause of action is ‘personal and

punitive.’” (quoting PGG Indus., 146 S.W.3d at 87)). Plaintiff’s policy rationales for expanding

the application of the DTPA to permit assignment, Pl. Mem. at 10, are foreclosed by the Texas

                                                   7
Supreme Court’s reasoning in PGG Industries. See PGG Indus., 146 S.W.3d at 87–92. Plaintiff,

therefore, cannot bring a DTPA claim, either individually or as an assignee of Forward’s rights.

                   2. Texas Insurance Code

       Plaintiff’s sixth cause of action arises under the Texas Insurance Code. Compl. ¶¶ 64–71

(citing Tex. Ins. Code Ch. 541 §§ 541.060(a)(1) & 061). Plaintiff also brings this claim

individually and as Forward’s assignee. Id.; see also Pl. Mem. at 6–10.

       The Court holds that Plaintiff cannot bring this claim on its own behalf. “Under the

Texas Unfair Settlement Practices Act, standing [to bring a breach of the Texas Insurance Code]

is limited to Texas residents.” Kouveliotes v. USAA Cas. Ins. Co., No. 12 Civ. 5273, 2012 WL

4955271, at *3 (D.N.J. Oct. 16, 2012) (internal citations omitted). Here, Plaintiff is a not a

resident of Texas, and Plaintiff does not allege that the insurance agreement was subject to Texas

law. See generally Compl. As such, Plaintiff lacks standing to bring this claim individually.

       Moreover, Texas courts have held that Texas Insurance Code violations are non-

assignable. Montoya, 2016 WL 5942327, at *6 (“[F]ederal courts have recognized the [Texas]

Insurance Code is . . . ‘personal and punitive,’ and have extended the PPG holding to bar

assignment of claims under the Insurance Code.”) (collecting cases). Plaintiff, therefore, cannot

bring this claim as Forward’s assignee.

       Lastly, because amendment of counts six and seven would be futile, the Court will grant

Defendant’s request to dismiss counts six and seven with prejudice. Abu Dhabi Commercial

Bank v. Morgan Stanley & Co. Inc., No. 08 Civ. 7508, 2009 WL 3346674, at *2 (S.D.N.Y. Oct.

15, 2009) (“A court has discretion to dismiss with prejudice if it believes that amendment would

be futile or would unnecessarily expend judicial resources.” (internal quotation marks, citation,

and brackets omitted)).

                                                 8
       Accordingly, Defendant’s motion for judgment on the pleadings on Plaintiff’s Texas

statutory claims is GRANTED, and counts six and seven are DISMISSED with prejudice.

           C. New York General Business Law

       Count eight of the complaint asserts violations of New York General Business Law § 349

(“NYGBL”), which prohibits “[d]eceptive acts or practices in the conduct of any business, trade

or commerce or in the furnishing of any service in this state[.]” N.Y. Gen. Bus. Law § 349(a);

see Compl. ¶¶ 77–82. To maintain an action under NYGBL § 349, a plaintiff must allege that

the “defendant’s acts or practices . . . [had] a broad impact on consumers at large.” New York

Univ. v. Cont’l Ins. Co., 87 N.Y.2d 308, 309 (1995).

       Defendant argues that Plaintiff fails to state a claim for which relief can be granted,

because it alleges harm only to itself, and not to consumers at large. Def. Mem. at 10–12. The

Court agrees.

       In Highlands Ins. Co. v. PRG Brokerage, Inc., No. 01 Civ. 2272, 2004 WL 35439

(S.D.N.Y. Jan. 6, 2004), an insurer sued its insurance broker and alleged violations of NYGBL

§ 349 for, among other things, fraudulently inducing it to insure certain entities. Id. at *2, *9.

There, the court dismissed the NYGBL § 349 claim, because the plaintiff “allege[d] only a

private injury, namely that defendants conspired to fraudulently induce [plaintiff] into insuring

[livery car drivers] members. Nothing about the complaint alleges as consumer injury or harm to

the public interest.” Id. at *9. Such is the case here. Plaintiff complains of monetary losses that

it claims it suffered because an insurance policy was not procured as represented; its damages are

purely private in nature. “Fundamentally, [NYGBL] § 349 is a consumer protection device,” and

a “plaintiff must not only allege that the defendants engaged in deceptive acts or practices, but

also that the conduct was consumer oriented.” Id.; see also New York Univ., 87 N.Y.2d at 320

                                                  9
(“Private contract disputes unique to the parties . . . would not fall within the ambit of the

statute.” (internal quotation marks and citation omitted)). Plaintiff has not alleged that

Defendant engaged in consumer-oriented conduct.

       Plaintiff argues, however, that Defendant’s alleged false and misleading statements are

sufficient to meet the statute’s requirement of a showing of broad impact, because it alleges that

Defendant made misrepresentations to the U.S. Coast Guard. Pl. Mem. at 12–13. Plaintiff relies

on caselaw that “recognize[s] that misrepresentations to regulatory entities can constitute

‘consumer-oriented’ acts or omissions.” Sergeants Benevolent Ass’n Health & Welfare Fund v.

Sanofi-Aventis U.S. LLP, 20 F. Supp. 3d 305, 334 (E.D.N.Y. 2014), aff’d, 806 F.3d 71 (2d Cir.

2015) (quoting Securitron Magnalock Corp. v. Schnabolk, 65 F.3d 256, 264 (2d Cir. 1995)). In

Securitron, the Second Circuit held that the element of consumer-oriented wrongdoing was met

because the false statements in question led a regulatory agency to “undertake unnecessary

investigations and interfered with its decision making process by complaining of non-existent

potential danger.” 65 F.3d at 264 (internal quotation marks omitted). The inducement of the

public agency to expend unnecessary resources was, the court concluded, “surely . . . contrary to

the public interest.” Id.

       Such authority is inapposite, however, because Plaintiff does not allege that Defendant

induced any public agency into unnecessary action. Although Defendant is alleged to have made

misleading statements to the U.S. Coast Guard, Plaintiff does not assert that such statements

caused the agency to undertake further efforts. To the contrary, Plaintiff claims that Defendant’s

misrepresentation that it had obtained pollution insurance had the opposite effect: the U.S. Coast

Guard was satisfied that private pollution clean-up was imminent and determined that

governmental action would not be needed. See Compl. ¶ 26. At bottom, Plaintiff’s injury is

                                                  10
private, and, as such, falls outside the ambit of NYGBL § 349.

       Accordingly, Defendant’s motion for judgment on the pleadings on count eight is

GRANTED, and the claim is DISMISSED without prejudice.

                                       CONCLUSION

       For the reasons set forth above, Defendant’s motion for judgment on the pleadings is

GRANTED in part and DENIED in part. Count five of the complaint is not dismissed, counts

six and seven are DISMISSED with prejudice, and count eight is DISMISSED without

prejudice.

       The Clerk of Court is directed to terminate the motion at ECF No. 39.

       SO ORDERED.

Dated: February 11, 2020
       New York, New York




                                               11
